

116 HR 7001 IH: World Press Freedom Protection and Reciprocity Act
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7001IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. Smith of New Jersey (for himself and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo protect and promote the freedom of the press globally.1.Short titleThis Act may be cited as the World Press Freedom Protection and Reciprocity Act.2.DefinitionsIn this Act:(1)Foreign personThe term foreign person means an individual who is not—(A)a United States citizen; or(B)an alien lawfully admitted for permanent residence to the United States.(2)Internationally-recognized right to the freedom of expressionThe term internationally-recognized right to the freedom of expression means those rights described in Article 19 of the United Nations Declaration of Human Rights and Article 19 of the International Covenant on Civil and Political Rights.(3)KnowinglyThe term knowingly means, with respect to conduct, a circumstance, or a result, that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.(4)Major non-NATO allyThe term major non-NATO ally means a country designated as a major non-NATO ally under section 517 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321k).3.Statement of policy(a)FindingsCongress finds the following:(1)Freedom of the press is a critical component of democratic governance and enhances transparency, accountability, and participation of civil society. (2)United States Government efforts to protect and expand freedom of the press and free expression, including online, is in the national interests of the United States by supporting democracy, promoting good governance and public health, mitigating conflict, and encouraging transparency and civil society development around the world.(3)Globally, journalists and media personnel that receive and impart information and ideas, online and offline, face increasing restrictions, threats, censorship, arbitrary detention, torture, enforced disappearances, extrajudicial killings, and other violence for exercising their right to freedom of expression in accordance with Article 19 of both the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights.(4)Impunity for attacks on journalists and media personnel is an acute problem globally and a primary challenge to protecting freedom of expression and freedom of the press.(5)According to the press freedom rankings issued annually by Freedom House and Reporters Without Borders, countries with the most restrictive media and information environments include Burma, Cuba, Eritrea, Iran, North Korea, the Philippines, Saudi Arabia, Dijbouti, Syria, Laos, Turkmenistan, and Vietnam.(6)The Government of Turkey, since a failed coup attempt in 2016, has used terrorism and national security laws to shutter hundreds of media outlets and jail dozens of journalists, compounding the effects of more than a decade of expanding ruling party influence over the ownership of mainstream media in the country at the expense of independent outlets. (7)The Government of China maintains one of the most restrictive media and information environments in the world and seeks to control free speech inside and outside the country through censorship, onerous media organization registration requirements, harassment, imprisonment, conditioning of press credential renewals for foreign journalists and media personnel and visa issuance for foreign journalists and media personnel on positive coverage of China, and the operation of a digital surveillance system so pervasive that both routine and sensitive reporting activities and many aspects of daily life are subject to government monitoring.(8)Russia has continued to use sophisticated tools to block and control information online and employ draconian laws to pressure independent media.(9)Expansion and export of new technologies used for censorship and digital surveillance represents a notable threat to human rights, including press freedoms, transparency, and democratic governance globally, and constitute a critical challenge to United States national interests.(10)Other countries’ restrictions on the activities of United States journalists and media personnel, other countries’ censorship and blocking of websites of United States news and media organizations, and other restrictions on the cross-border flow of information—(A)damages the competitiveness of such organizations and limits access to information critical for United States investors, consumers, and others making market and financial decisions; and (B)should be considered a restriction of trade and creating an unfair competitive advantage benefitting State-owned or controlled news and media organizations.(b)Statement of policyIt is the policy of the United States—(1)to advocate for detained and targeted journalists and media personnel in foreign countries, including citizen journalists and bloggers;(2)to call on foreign governments, in both bilateral discussions and through multilateral organizations, to end restrictions on the internationally-recognized right to freedom of expression and to abide by international commitments stipulated in Article 19 of the Universal Declaration of Human Rights and Article 19 of the International Covenant on Civil and Political Rights;(3)to urge foreign governments to transparently investigate and bring to justice the perpetrators of attacks against journalists and media personnel;(4)to halt efforts to censor or block access to news from United States journalists and media personnel and the websites of United States news and media organizations;(5)to highlight threats to freedom of the press in the Department of State’s Annual Country Reports on Human Rights Practices, as required under section 116(d)(12) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d)(12)), and other public statements by senior Department of State officials; (6)to seek as part of bilateral diplomatic negotiations globally conditions for a free flow of news and information, internet freedom, and an end to visas restrictions for United States journalists and media personnel;(7)to link expansion of the free flow of news and information with ongoing and future trade agreements, and other bilateral agreements and communiques, by seeking language eliminating any and all limitations on market access for news agency services and the elimination of any restrictions on cross-border data flows involving journalists and media personnel, including via the internet; (8)to ensure that pursuing bilateral relationships with foreign governments, particularly those with restrictive press and information environments, is based on the principles of reciprocity across many sectors of the bilateral relationship, including economic, diplomatic, educational, religious, and in the free flow of news and information; and(9)to clearly differentiate, in official statements, media communications, and messaging, between the citizens of a country and the government of the country, for example, the people and culture of China on the one hand and the Government of the People’s Republic of China and the Communist Party of China on the other.4.Protection of foreign journalists and media personnel globally(a)Statement of policyIt is the policy of the United States to consider foreign government officials responsible for, complicit in, or having directly or indirectly engaged in serious restrictions of the internationally-recognized right to the freedom of expression, among these arbitrary detention, imprisonment, enforced disappearance, torture, fines, extrajudicial killing, and other substantial threats to the life and liberty of a person, as having committed—(1)gross violations of internationally recognized human rights for purposes of imposing sanctions with respect to such officials under the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note); and(2)gross violations of human rights for purposes of imposing sanctions with respect to such officials under section 7031(c) of division F of the Consolidated Appropriations Act, 2019 (Public Law 116–6; 133 Stat. 319; 8 U.S.C. 1182 note).(b)Assistance authorized(1)In generalThe Secretary of State, acting through the Assistant Secretary for Democracy, Human Rights and Labor, to the extent and in such amounts as are provided in advance in appropriations Acts, shall—(A)provide assistance to foreign journalists and media personnel who are victims of severe restrictions on the internationally-recognized right to the freedom of expression and to their families, including assistance to pay for legal and other related expenses; and(B)support training for foreign journalists and media personnel globally, including training to expand the internationally-recognized right to the freedom of expression and defend the civil and political freedoms found in the International Covenant on Civil and Political Rights.(2)ReferenceAmounts authorized to be appropriated or otherwise made available to carry out this subsection may be referred to as the Global Press Freedom Defense Fund.5.Plan to negotiate reciprocal access for United States news and media organizations globally(a)FindingsCongress finds the following:(1)United States news and media organizations and information portals are blocked or censored by certain foreign governments while the United States market remains open to websites of foreign news and media organizations and information portals, including State-owned propaganda organizations. (2)The stark lack of reciprocity in market access for United States news and media organizations and country access for United States journalists and media personnel limits constructive contacts between the United States and the world and allows some foreign governments unbalanced influence over their people’s views of the United States and perceptions in the United States of their policies and programs. (3)Foreign governments with a sizable media and information footprint in the United States have a distinct interest in maintaining that footprint. (4)Greater quotients of reciprocity in the flow of news and information will be mutually advantageous in United States relations with countries such as China, Cuba, Eritrea, Iran, Russia, Vietnam, and Turkmenistan by fostering interactions that will create greater understanding, trust, and transparency. (b)Plans(1)In generalThe President shall establish a plan to negotiate access for United States news and media organizations and their employees globally and work to enhance reciprocity for news and media organizations operating in the United States.(2)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report that summarizes the plan required under paragraph (1).(3)Sense of CongressIt is the sense of Congress that, in the interest of increasing access for United States news and media organizations and their employees globally and otherwise expanding press freedoms globally, the President should proactively pursue bilateral agreements with governments of foreign countries to enhance reciprocity for news and media organizations operating in the United States. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Armed Services, the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Homeland Security, and the Committee on the Judiciary of the House of Representatives; and (2)the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Committee on the Judiciary of the Senate.6.Authorization of imposition of sanctions(a)In generalThe President shall impose the sanctions described in subsection (b) with respect to any foreign person the President determines, based on credible evidence—(1)is responsible for the jailing, killing, or torture of journalists or media personnel or significant efforts to harass or restrict the activities, terminate the visas, or threaten the safety of journalists or media personnel, including United States journalists or media personnel;(2)acted as an agent, or on behalf, of a foreign person in a matter relating to an activity described in paragraph (1); or(3)is a government official, or a senior associate of such an official, that is responsible for or complicit in, ordering, controlling, or otherwise directing an activity described in paragraph (1).(b)Sanctions describedThe sanctions to be imposed with respect to a foreign person under subsection (a) are the following: (1)The foreign person is—(A)inadmissible to the United States;(B)ineligible to receive a visa or other documentation to enter the United States; and(C)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(2)The foreign person is subject to the following:(A)Revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued. (B)A revocation under subparagraph (A) shall—(i)take effect immediately; and (ii)automatically cancel any other valid visa or entry documentation that is in the foreign person’s possession.(c)ExceptionsSanctions under subsection (b) shall not apply to a foreign person if admitting or paroling the person into the United States—(1)is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or any other applicable international obligation of the United States; or (2)is necessary to carry out or assist law enforcement activity in the United States.(d)WaiverThe President may waive the application of sanctions imposed with respect to a foreign person under subsection (b) if the President—(1)determines that such a waiver is in the national interest of the United States; and (2)not later than the date on which such waiver will take effect, submits a notice of and justification for such waiver to the appropriate congressional committees.(e)Termination of sanctions(1)In generalThe President may terminate the application of sanctions under subsection (b) with respect to a foreign person if the President makes a determination that—(A)credible information exists that the person did not engage in the activity for which visa ineligibility was imposed;(B)the person has been prosecuted appropriately for the activity for which visa ineligibility was imposed;(C)the person has—(i)credibly demonstrated a significant change in behavior;(ii)been subject to an appropriate consequence for the activity for which visa ineligibility was imposed; and(iii)credibly committed to not engage in an activity described in that subsection in the future; or(D)the termination of the application of sanctions is in the national security interests of the United States.(2)NotificationNot later than 15 days before the date on which the application of sanctions is terminated under paragraph (1) with respect to a foreign person, the Secretary of State shall submit to the Committee on Foreign Affairs and the Committee on the Judiciary of the House of Representatives and the Committee on Foreign Relations and the Committee on the Judiciary of the Senate a report that—(A)describes the evidence and justification for the necessity of the termination; and(B)explains how the termination of the application of sanctions is in the national security interests of the United States.(f)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 5 years, the President shall submit to the congressional committees specified in subsection (e)(2) a report that identifies the exact number of foreign persons with respect to which sanctions have been imposed under subsection (b) during the preceding year and the exact number of foreign persons with respect to which sanctions that have been terminated under subsection (c) during the preceding year, including their country of origin and the dates on which such sanctions were imposed or terminated, as the case may be.(2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(3)Exclusion of personally identifiable informationThe President may not include any personally identifiable information of any United States citizen in any of the reports submitted under paragraph (1).(4)Privacy ActAny information obtained by the President to complete the report required under paragraph (1) shall be subject to section 552a of title 5, United States Code (commonly known as the Privacy Act).7.Clear labeling for informational materials distributed on behalf of foreign principalsSection 4(b) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 614(b)) is amended by adding at the end the following new sentence: Informational materials which are required to be labeled under this subsection shall be labeled, marked, or stamped conspicuously at the top of the first page of such materials with a statement in the language or languages used therein, setting forth such information as is required under this subsection..8.Annual country reports on human rights practices(a)Report relating to economic assistanceSection 116 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n) is amended by adding at the end the following new subsection: (h)(1)The report required by subsection (d) shall include an assessment of freedom of expression with respect to electronic information in each foreign country. Such assessment shall consist of the following:(A)An assessment of the extent to which government authorities in each country attempt to filter, censor, or otherwise block or remove nonviolent expression of political or religious opinion or belief via the internet, including electronic mail, as well as a description of the means by which such authorities attempt to block or remove such expression.(B)An assessment of the extent to which government authorities in each country have persecuted or otherwise punished an individual or group for the nonviolent expression of political, religious, or ideological opinion or belief via the internet, including electronic mail.(C)An assessment of the extent to which government authorities in each country have sought to collect, request, obtain, or disclose personally identifiable information of a person in connection with such person’s nonviolent expression of political, religious, or ideological opinion or belief, including expression that would be protected by the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights.(D)An assessment of the extent to which wire communications and electronic communications are monitored without regard to the principles of privacy, human rights, democracy, and rule of law, to the extent these practices are known.(2)In compiling data and making assessments for the purposes of paragraph (1), United States diplomatic personnel shall consult with human rights organizations, technology and internet companies, and other appropriate nongovernmental organizations.(3)In this subsection—(A)the term electronic communication has the meaning given such term in section 2510 of title 18, United States Code; (B)the term internet has the meaning given such term in section 231(e)(3) of the Communications Act of 1934 (47 U.S.C. 231(e)(3)); (C)the term personally identifiable information means data in a form that identifies a particular person; and (D)the term wire communication has the meaning given such term in section 2510 of title 18, United States Code..(b)Report relating to security assistanceSection 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2304) is amended—(1)by redesignating the second subsection (i) (relating to child marriage status) as subsection (j); and (2)by adding at the end the following new subsection: (k)(1)The report required by subsection (b) shall include an assessment of freedom of expression with respect to electronic information in each foreign country. Such assessment shall consist of the following: (A)An assessment of the extent to which government authorities in each country attempt to filter, censor, or otherwise block or remove nonviolent expression of political or religious opinion or belief via the internet, including electronic mail, as well as a description of the means by which such authorities attempt to block or remove such expression. (B)An assessment of the extent to which government authorities in each country have persecuted or otherwise punished an individual or group for the nonviolent expression of political, religious, or ideological opinion or belief via the internet, including electronic mail.(C)An assessment of the extent to which government authorities in each country have sought to collect, request, obtain, or disclose personally identifiable information of a person in connection with such person’s nonviolent expression of political, religious, or ideological opinion or belief, including expression that would be protected by the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights. (D)An assessment of the extent to which wire communications and electronic communications are monitored without regard to the principles of privacy, human rights, democracy, and rule of law, to the extent these practices are known. (2)In compiling data and making assessments for the purposes of paragraph (1), United States diplomatic personnel shall consult with human rights organizations, technology and internet companies, and other appropriate nongovernmental organizations. (3)In this subsection, the terms electronic communication, internet, personally identifiable information, and wire communication have the meanings given such terms in section 116(h)(3)..